Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 recite “a forward viewing camera module viewing forward relative to the vehicle”. The reader is left in question as to which direction is “forward”. For instance, “forward relative to the vehicle” is directed to perspectives in any direction away from the vehicle. For examination, the term means “a forward viewing camera module viewing forward of the vehicle”. This is supported by instant spec at paragraph [9] – “a forward viewing camera at the front of the vehicle”.
Claims 2, 14, recite “a forward viewing camera”. The reader is left in question as to which direction is “forward” and to what “forward” is relative. For examination, the term means “a forward viewing camera module viewing forward at the front of the vehicle
As to claims 2-12, 14-17, the claims are rejected at least for failing to resolve the deficiencies of their rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 13-14, 16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2018/0072321 A1) in view of Honeycutt et al. (US 2020/0380518 A1).
As to claims 1-2, 4-7, 10-11, 13-14, 16, 18-20, as best can be understood, Mueller teaches a control (logic and/or hardware performing “control” functionality), 	wherein said control comprises a data processor (202, F.2); 	wherein, with a particular driver in the vehicle, 		said control receives an input indicative of that particular driver (the identity of the driver may be determined with biometric sensors (e.g., a finger print scanner, a facial recognition camera, etc.) – [12]), and a vehicle security system that configures the operation of vehicle subsystems based on an identity of the driver - [12]);	an engine control module (108, F.2);	 wherein said control provides an output to said engine control module,	wherein the output of said control is dependent on the driver profile associated with the particular driver of the vehicle, wherein said engine control module, responsive to the provided output, regulates speed that the vehicle can be driven by that particular driver (the vehicle security system is configured to limit some aspects of vehicle performance, such as a maximum speed setting – [12]; The engine control unit receives information from the vehicle security system to determine a maximum speed of the vehicle set by the vehicle security system. – [18]);	wherein, responsive to the output of said control, at least one function of a vehicle accessory is controlled (Additionally, the vehicle security system is configured to limit some aspects of vehicle performance, such as a maximum speed setting, a sound system usage limit, and/or a sound system volume limit, etc. Additionally, the vehicle security system may be configured so that some features are enabled without the ability for the driver to disable them, such as parking aid, blind spot assistance, and/or cross-traffic alerts, etc. – [12]).		However, Mueller does not explicitly teach wherein said control provides output dependent on a current geographical location of the vehicle,		In a related invention, Honeycutt teaches wherein said control provides output dependent on a current geographical location of the vehicle (A level of access is determined based on the identity of the authenticated individual. Access levels further determine access to features, configuration settings, and storage compartments on the vehicle itself. The access is based on the most restricted level of access of each respective individual in the vehicle. For example, the restrictions may be a restriction which actually prevents exceeding a set speed limit, leaving a geographical area, or may restrict access to the infotainment system upon driving out of a restricted geographical area. – [28]).	It would have been obvious to incorporate the teachings of Honeycutt into the system of Meuller such that “the output of said control is dependent on the driver profile associated with the particular driver of the vehicle and a current geographical location of the vehicle”. The motivation being to provide owners more control over a vehicle having multiple drivers.		Concerning claims 1-2, 6, 13-14, 16 in particular, the combination teaches wherein the vehicle accessory comprises an accessory selected from the group consisting of	an image vision system wherein the at least one function comprises display functions, and a forward viewing camera module viewing forward relative to the vehicle (Mueller: [17]) wherein the at least one function comprises a driving assist function of the equipped vehicle (Mueller: Additionally, the vehicle security system may be configured so that some features are enabled without the ability for the driver to disable them, such as parking aid, blind spot assistance, and/or cross-traffic alerts, etc. – [12]).	Concerning claims 1, 4-5, 18-20, in particular, the combination teaches wherein the vehicle Additionally, the vehicle security system is configured to limit some aspects of vehicle performance, such as a sound system volume limit, etc. – [12]), 	a telematics system wherein the at least one function comprises wireless connectivity function associated with the telematics system (Meuller: [15]).	Concerning claims 7, 10-11, 13, 18, in particular, the combination teaches wherein the driver profile is stored in memory associated with said control (Meuller: 208, F.2);	wherein said engine control module, responsive to the provided output, regulates maximum speed that the equipped vehicle can be driven by that particular driver (Meuller: Additionally, the vehicle security system is configured to limit some aspects of vehicle performance, such as a maximum speed setting - [12]); and	wherein the engine control module, responsive to the provided output, regulates the maximum acceleration that the equipped vehicle can be driven by that particular driver (maximum acceleration is inherently regulated when a vehicle speed is limited).
As to claims 2, 14, the combination teaches the vehicular control system of claim 1, wherein the vehicle accessory comprises a forward viewing camera module (Meuller: [17]), and wherein the at least one function comprises a driving assist system of the equipped vehicle (Meuller: Additionally, the vehicle security system may be configured so that some features are enabled without the ability for the driver to disable them, such as parking aid, blind spot assistance, and/or cross-traffic alerts, [12]).
Claims 3, 9, 12, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller and Honeycutt as applied to claims 2, 1, 1, 14, respectively above, and further in view of Ricci (US 2014/0309863 A1).
As to claim 3, 15, as best can be understood, the combination teaches the invention of claims 2, 14, respectively.	However, the details of claims 3, 15 may not be explicitly disclosed.	In a related invention, Ricci teaches wherein the driving assist system comprises a function of a driving assist a system selected from the group consisting of an adaptive cruise control system, a lane keep assist function, a traffic sign recognition system, a lane departure warning system, and an automatic emergency braking system ([567]).	It would have been obvious to incorporate the teachings of Ricci into the system of modified Mueller as described. The motivation being to provide better safety.
As to claims 9, as best can be understood, the combination may not explicitly teach the limitations.	In a related invention, Ricci teaches wherein the driver profile comprises preferred settings for that particular driver for at least one selected from the group consisting of seat position settings, HVAC settings, mirror position settings, steering column position settings ([229], [420]).	It would have been obvious to incorporate the teachings of Ricci into the system of modified Mueller as described. The motivation being to better provide user comfort.
As to claim 12, as best can be understood, the combination may not explicitly teach the limitations.	In a related invention, Ricci teaches wherein the driver profile is provided via wireless .

Claims 8, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller and Honeycutt as applied to claims 1, 13, respectively above, and further in view of Dziurda (US 2016/0283896 A1).
As to claims 8, 17, as best can be understood, the combination may not explicitly teach the limitations of claims 8, 17.	In a related invention, Dziurda teaches wherein said control is part of a body control module of the equipped vehicle (The ECU may also be electrically connected to other vehicle devices, modules, systems, and components, and may be configured to interact with that or those components when or as required. The ECU may be directly coupled to one or more of these components/devices/systems, indirectly coupled via other electronic devices, a vehicle communications bus, network, etc., or coupled according to some other arrangement known in the art. Depending on the particular implementation, the ECU may be a standalone ECU, may be incorporated or included within another vehicle control module (e.g., the telematics unit, the VCU, an infotainment system, a body control module, etc.) such that the functionality thereof is integrated or incorporated into an ECU or other electronic processing device of another component, or may be part of a larger network or system of vehicle, to name a few possibilities. – [19]).	It would have been obvious incorporate the teachings of Dziurda into the system of modified . 

Response to Arguments
Applicant’s arguments, see remarks, filed 12/04/2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honeycutt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663